Erik M. Bashian, Esq.                                 Plaintiff's Letter-Motion to adjourn the settlement
T: (516) 279-1554
F: (516) 213-0339
                                                      conference (ECF No. 43) is GRANTED. The settlement
eb@bashpaplaw.com                                     conference is adjourned to Tuesday, March 3, 2020 at 2:00
                                                      pm. The parties' written submissions for the conference are
*Admitted to Practice in New York and New Jersey
                                                      due by Wednesday, February       26, 2020. The Clerk of Court is
                                                                              VIA CM/ECF Only
                                                      respectfully directed to close ECF No. 43.

                                                             December
                                                      SO ORDERED      19, 2019
                                                                 12/20/19
U.S. Magistrate Judge Sarah L. Cave
United States District Court
Southern District of New York
500 Pearl Street, Room 702
New York, New York 10007

Re:     Deleston v. 251 Ginza Sushi Huang Inc., et al., Case No.: 1:19-cv-9167-ALC

Dear U.S. Magistrate Judge Cave:

       This office represents the Plaintiff Jermaine Deleston (“Mr. Deleston”) in connection
with the above-referenced action. A settlement conference is scheduled for March 2, 2020 at
10:00 a.m. (D.E. 38). Mr. Deleston is unable to attend, in person, the conference at 10:00 am
due to transportation issues, but can appear in the afternoon. We have discussed this with
opposing counsel who consent to rescheduling the settlement conference to the afternoon of
March 3, 2020 (or another afternoon at the Court’s convenience) so that the Plaintiff can appear
in person. Plaintiff is therefore respectfully requesting that Your Honor reschedule the
settlement conference to the afternoon of March 3, 2020, or to another afternoon date of
convenience. In addition, it is respectfully requested that all other filing dates in conjunction
with the settlement conference also be adjourned to coincide with the new conference date.

        We thank this Honorable Court for its time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.

cc:     Clifford Mulqueen, Esq. (via CM/ECF)
        David W. Graber, Esq. (via CM/ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
